Citation Nr: 0533768	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to increased (enhanced) Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 U.S.C. 
§ 1311.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for 20 years and retired in 
December 1963.  He died in June 1995 at the age of 69.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. 

The appellant testified before the undersigned Veterans Law 
Judge in March 2004.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2004 for due 
process considerations and is now before the Board for 
disposition.


FINDINGS OF FACT

1.  In August 1994, the veteran filed a claim for emphysema 
and lung cancer due to asbestos exposure.

2.  Service connection was granted for lung cancer secondary 
to asbestos exposure by rating decision dated in November 
1994.  A 100 percent disability rating was assigned and made 
effective to August 1994, the date the veteran filed his 
claim.

3.  The veteran died in June 1995 at the age of 69.  The 
cause of death was listed as lung cancer due to tobacco use.

4.  At the time of his death, the veteran did not have a 
claim pending for an earlier effective date for lung cancer 
secondary to asbestos exposure.

5.  The veteran was not rated at 100 percent disabled for the 
eight years immediately preceding his death.

6.  By rating decision dated in June 1995, the appellant was 
granted benefits based on the cause of the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to increased (enhanced) DIC 
benefits under the provisions of 38 U.S.C. § 1311 have not 
been met.  38 U.S.C.A. §§ 1310, 1311(a)(2), 5103A, 5103(a), 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.5, 3.400, 20.1106 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2005).  Increased (enhanced) DIC 
benefits may be paid to a surviving spouse if the veteran at 
the time of death was in receipt of or was entitled to 
receive (or but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  

In determining the period of a veteran's disability for 
purposes of the preceding sentence, only periods in which the 
veteran was married to the surviving spouse shall be 
considered.  38 U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. 
§ 3.5 (2005).  For purposes of this provision, the Board 
notes that the veteran and appellant had been married since 
1979 at the time of his death in 1994, and satisfied the 
marriage requirement for enhanced DIC.

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), 1318 and certain cases involving 
individuals whose VA benefits have been forfeited for treason 
or subversive activities, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1106 (2005) (as amended).  Consequently, the instant 
claim must take into account prior dispositions of issues 
during the veteran's lifetime, since the claim is predicated 
on 38 U.S.C.A. § 1311(a)(2).

While the claim was on appeal, regulations pertaining to 
claims for increased DIC under 38 U.S.C.A. § 1311 were 
revised.  In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, for the purpose of determining 
whether a survivor was entitled to "enhanced" DIC benefits 
under 38 U.S.C. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interpreted a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (§§ 1311 and 1318) in 
conflicting ways.  

The Federal Circuit remanded the case and directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C. § 1318 where the outcome was dependent on 38 C.F.R. § 
3.22 pending the conclusion of expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002;  .

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  

The Federal Circuit held that VA could properly construe the 
"entitled to receive" language of §§ 1311(a)(2) and 1318 in 
the same way, and could properly construe the language of the 
two statutory sections to bar the filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, § 1318, 
was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" was 
properly interpreted now by § 3.22 of VA regulations.  
Because the Federal Circuit upheld VA's position in NOVA I 
that the amendments to § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  

In this case, at the time of his death, the veteran was in 
receipt of a total (100 percent) evaluation based on lung 
cancer as secondary to asbestos exposure, effective from 
August 1994, the date he filed his claim, a period of time 
less than  eight years from his death in June 1995.  

Prior to August 1994, the veteran was not service connected 
for any disabilities, nor had he filed a claim for service-
connection.  Because VA had never addressed the issue of 
service connection in any prior claim, there is no basis for 
a CUE claim in any previous decision.  There are, in fact, no 
previous RO or Board decisions on any issue.  Therefore, the 
evidence does not show that the veteran would have been 
entitled to a total rating but for CUE in a previous 
decision.

Moreover, there has been no allegation of error in the 
November 1994 decision.  In the absence of such error, the 
Board is bound by the effective date established in that 
decision.  Because the effective date, August 1994 is less 
than eight years prior to the veteran's death, he was not in 
receipt of the 100 percent rating for the requisite period 
for purposes of benefits under 38 U.S.C.A. § 1311.

Next, the veteran did not appeal the effective date assigned 
for the 100 percent disability in the November 1994 rating 
decision.  38 U.S.C.A. § 7105(c).  As such, his 100 percent 
service-connected disability rating was in effect from August 
1994 until his death in June 1995, a period of less than 
eight years.  Because the veteran was not rated as totally 
disabled at the time of his death for a period of at least 
eight years immediately preceding death, the appellant is not 
entitled to enhanced DIC benefits pursuant to 38 U.S.C.A. § 
1311(a)(2).

In essence, the appellant contends that the veteran should 
have been considered totally disabled from May 1986, the 
effective date of a grant of Social Security Administration 
(SSA) benefits.  While SSA evidence submitted after his death 
indicates that he was disabled as early as May 1986 from 
chronic obstructive pulmonary disease (COPD), the fact 
remains that he did not file a claim with VA until August 
1994.  

Moreover, the benefits sought by the veteran were granted by 
rating decision dated in November 1994 and a 100 percent 
disability was assigned effective August 1994, the date he 
filed the initial claim.  Thus, the veteran did not meet the 
statutory duration requirements for a total disability rating 
at the time of death in June 1995.

At this juncture, the appellant is barred from filing a claim 
challenging the effective date of the veteran's original 
claim.  When alive, neither the veteran nor any 
representative disagreed with the November 1994 rating 
decision establishing an effective date.  The appellant is 
now precluded from such a challenge.

In sum, when the veteran died, he was in receipt of 
compensation for a service-connected disability rated at 100 
percent disabling for less than one year (from August 1994 
until his death in June 1995).  He was not otherwise in 
receipt of or entitled to receive compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding his death.  The Board is bound by the law in this 
matter, however, and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).

The Veterans Claims Court has held that in a case where the 
law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Since the veteran was 
not in receipt of or entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding his death, the appellant's claim must be denied as 
legally insufficient.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in January 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in January 2005 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the appellant in 
August 2005.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The VCAA notice letter provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  The appellant was 
notified of the need to give to VA any evidence pertaining to 
her claim.  There is no allegation from the appellant that 
she has any evidence in her possession that is needed for a 
full and fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's SSA records and 
all identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to increased (enhanced) DIC benefits under the 
provisions of 38 U.S.C. § 1311 is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


